United States Court of Appeals
                     For the First Circuit


No. 02-1284

     SOUTH SHORE HOSPITAL, INC., D/B/A SOUTH SHORE HOSPITAL
                    TRANSITIONAL CARE CENTER,

                      Petitioner, Appellee,

                               v.

   TOMMY G. THOMPSON, SECRETARY OF HEALTH AND HUMAN SERVICES,

                     Respondent, Appellant.


                       SECOND ERRATA SHEET

     The opinion of this Court as originally issued on October
16, 2002 is corrected as follows:

     On page 6, line 2, change § 100.352 to § 100.532.